DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 May 2019 was considered by the examiner.

Claim Objections
Claims 1, 7, and 11 are objected to because of the following informalities:  
Regarding claim 1, “the second output signal” in line 15 lacks adequate antecedent basis as no second output signal has been defined.  It appears this limitation is directed toward “the second input signal” defined in line 10.  Therefore it is suggested that lines 14-15 reciting “the AFE circuit generates a first output signal according to the second output signal” read -- the AFE circuit generates a first output signal according to the second  input 
Regarding claim 7, “the second output signal” in line 15 lacks adequate antecedent basis as no second output signal has been defined.  It appears this limitation is directed toward “the second input signal” defined in line 11.  Therefore it is suggested that lines 14-15 reciting “the AFE circuit generates a first output signal according to the second output signal” read -- the AFE circuit generates a first output signal according to the second  input signal -- to improve clarity. 
Regarding claim 11, “the second output signal” in line 12 lacks adequate antecedent basis as no second output signal has been defined.  It appears this limitation is directed toward “the second input signal” defined in lines 8-9.  Therefore it is suggested that lines 11-12 reciting “the AFE circuit to generate a first output signal according to the second output signal” read -- the AFE circuit to generate a first output signal according to the second  input signal -- to improve clarity. 
Appropriate correction or clarification is required.
[AltContent: textbox (Analog front end
(AFE))][AltContent: ][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Digital physical layer (PHY))][AltContent: arrow]
    PNG
    media_image1.png
    749
    834
    media_image1.png
    Greyscale

[AltContent: textbox (Built-in self-test (BIST) circuit)]

Annotated Fig. 1 of Dhayni US 2015/0180595


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhayni US 2015/0180595 (Dhayni).
Regarding claim 1, Dhayni teaches (Fig. 1) teaches a system chip (see para [0042] – invention directed toward self-test performed on-chip.  Also see para [0094] – BIST mechanism is fully on chip), comprising:
an analog front end (AFE) circuit (see annotated Fig. 1 above – antenna and matching circuit 11 considered the claimed “front end.”);
a digital physical layer (PHY) circuit, coupled to the AFE circuit (see annotated Fig. 1 above for PHY circuit); and
a built-in self-test (BIST) circuit (see annotated Fig. 1 above), coupled to the digital PHY circuit (see annotated Fig. 1 above – BIST is coupled with PHY circuit), arranged to perform a test on the AFE circuit with aid of the digital PHY circuit (see annotated Fig. 1 above – BIST circuit with the aid of the PHY circuit is used to test antenna circuit 11.  See para [0014, 0028, 0041, and 0094] referencing the testing performed of antenna), wherein, during the test: 
the BIST circuit generates a first input signal (see annotated Fig.1 above – signal S0 is inserted in transmission chain), and transmits the first input signal to the digital PHY circuit (see annotated Fig. 1 above – signal S0 is transmitted to PHY layer);
the digital PHY circuit generates a second input signal according to the first input signal (see annotated Fig. 1 above – PHY layer as labeled above performs IFFT and DAC processes to generate a second signal provided to the antenna 11.  Also see para [0059]), and transmits the second input signal to the AFE circuit (see annotated Fig. 1 above – signal from PHY circuit labeled above is provided to antenna circuit 11 labeled as the AFE); 
the AFE circuit generates a first output signal according to the second output signal (see annotated Fig. 1 above – signal received at ADC 12 is considered the first output signal), and transmits the first output signal to the digital PHY circuit (see annotated Fig. 1 above – signal is received by ADC 12 of the labeled PHY circuit); 
the digital PHY circuit generates a second output signal according to the first output signal (see annotated Fig. 1 above – PHY circuit as labeled above generates a signal with the FFT circuit 15 that is provided to the transfer function processing circuit 24), and transmits the second output signal to the BIST circuit (see annotated Fig. 1 above – output signal of FFT circuit 15 is provided to the transfer function processing circuit 24); and 
the BIST circuit generates one or more test results according to the second output signal (see annotated Fig. 1 above and para [0078] – transfer function processing unit 24 takes as input the output of the FFT unit 15 to determine the resonance frequency Fr and the quality factor Q), to determine whether the AFE circuit passes the test (see annotated Fig. 1 above and para [0080] – the resonance frequency Fr and the quality factor Q are compared to predetermined tolerance thresholds by comparison unit 25 and a decision regarding whether the antenna 11 passed the test is provided by decision unit 26); 
wherein the first input signal and the second output signal are signals in frequency domain (see annotated Fig. 1 above and para [0062-0067] – signal provided to IFFT 6 of PHY layer is frequency domain and output signal of FFT 15 is also frequency domain), and the second input signal and the first output signal are signals in time domain (see annotated Fig. 1 above and para [0062-0067] – second input signal provided to antenna AFE is a time domain signal and the input to the FFT circuit 15 is a time domain signal).
Regarding claim 2, Dhayni teaches (Fig. 1) the system chip of claim 1, wherein the BIST circuit comprises:
a central control unit (CCU), arranged to control the BIST circuit, to perform the test on the AFE circuit with aid of the digital PHY circuit (see claim 8 – data-processing unit executes method of claim 1);
a transmission interface circuit, coupled to the CCU, wherein the CCU receives setting parameters and one or more determination conditions from outside through the transmission interface circuit (see claim 8 – memory which stores and provides the computer program, which correspond to conditions “outside”, to the data-processing unit); 
a signal generator (see annotated Fig.1 - generator that generates signal S0 is considered the signal generator), coupled to the CCU, wherein the CCU controls the signal generator to generate the first input signal according to the setting parameters (see claim 1 and 8 – according to claim 8, the data-processing unit executes the method according to the computer program and the method as recited in claim 1 includes providing the stimulus input considered to correspond to S0); and 
a confirmation circuit, coupled to the CCU, wherein the CCU transmits the one or more determination conditions to the confirmation circuit, and controls the confirmation circuit to determine whether the AFE circuit passes the test according to the one or more determination conditions and the one or more test results (see annotated Fig. 1 and claims 1 and 8 – BIST circuit labeled above includes comparison unit 25 and decision unit 26 which for determination of whether antenna passes test per para [0078-0080] and claim 1 and 8).
Regarding claim 3, Dhayni teaches (Figs. 1) the system chip of claim 2, wherein the confirmation circuit generates a notification signal in response to a condition that at least one of the one or more test results failing to pass a corresponding determination condition, to indicate failure of the test (see annotated Fig. 1 above – comparison unit 25 generates a output signal which is the result of the comparison with threshold values per para [0080]).
Regarding claim 4, Dhayni teaches (Figs. 1) the system chip of claim 1, wherein the AFE circuit comprises: a transmitter, arranged to receive the second input signal (see annotated Fig. 1 above – emitter TX node per para [0070]); and 
a receiver, arranged to transmit the first output signal to the digital PHY circuit (see annotated Fig. 1 above – receiver node RX), wherein a receiving terminal of the receiver is coupled to a transmitting terminal of the transmitter based on a configuration of the AFE circuit, to receive a transmitted signal on the transmitting terminal to be a received signal on the receiving terminal (see annotated Fig. 1 above – TX is connected to RX).
Regarding claim 5, Dhayni teaches (Fig. 1) the system chip of claim 1, wherein the digital PHY circuit comprises:
a transmitter buffer circuit (see annotated Fig. 1 above – mapper circuit 3 and serial-to-parallel transform unit 5), arranged to buffer the first input signal (see annotated Fig. 1 above – circuits 3 and 5 buffer input signal S0);
an Inverse Fast Fourier Transform (IFFT) circuit, coupled to the transmitter buffer circuit, arranged to transform the first input signal into a transformed input signal in time domain (see annotated Fig. 1 above – Inverse Fast Fourier Transform (IFFT) circuit 6 for transforming signal to time domain. Also see para [0062-0067]);
a first AFE digital circuit, coupled to the IFFT circuit, arranged to perform up-sampling on the transformed input signal from the IFFT circuit to generate the second input signal (see annotated Fig. 1 above – cyclic extension addition unit 7);
a second AFE digital circuit, arranged to perform down-sampling on the first output signal to generate a down-sampled signal (see annotated Fig. 1 above – cyclic extension remover unit 13);
a Fast Fourier Transform (FFT) circuit, coupled to the second AFE digital circuit, arranged to transform the down-sampled signal from the second AFE digital circuit into the second output signal in frequency domain (see annotated Fig. 1 – Fast Fourier Transform (FFT) circuit 15.  Also see para [0062-0067]); and 
a receiver buffer circuit, arranged to buffer the second output signal (see annotated Fig. 1 above – output of FFT 15 also provided to subsequent downstream circuits 16, 17, 18 considered to buffer the signal).
Regarding claim 7, Dhayni teaches (Fig. 1) a built-in self-test (BIST) circuit applicable to a system chip (see para [0042] – invention directed toward self-test performed on-chip.  Also see para [0094] – BIST mechanism is fully on chip), wherein the system chip comprises an analog front end (AFE) circuit (see Fig. 1 – antenna and matching circuit 11 considered the claimed “front end.”), a digital physical layer (PHY) circuit (see annotated Fig. 1 above for PHY circuit) and the BIST circuit (see annotated Fig. 1 above for BIST circuit), and the BIST circuit comprises:
a central control unit (CCU), arranged to control the BIST circuit, to perform a test on the AFE circuit with aid of the digital PHY circuit (see claim 8 – data-processing unit executes method of claim 1), wherein, during the test: the BIST circuit generates a first input signal (see annotated Fig.1  above – signal S0 is inserted in transmission chain.), and transmits the first input signal to the digital PHY circuit (see annotated Fig. 1 above – signal S0 is transmitted to PHY layer);
the digital PHY circuit generates a second input signal according to the first input signal (see annotated Fig. 1 above – PHY layer as labeled above performs IFFT and DAC processes to generate a second signal provided to the antenna 11.  Also see para [0059]), and transmits the second input signal to the AFE circuit (see annotated Fig. 1 above – signal from PHY circuit labeled above is provided to antenna circuit 11 labeled as the AFE);  
the AFE circuit generates a first output signal according to the second output signal (see annotated Fig. 1 above – signal received at ADC 12 is considered the first output signal), and transmits the first output signal to the digital PHY circuit (see annotated Fig. 1 above – signal is received by ADC 12 of the labeled PHY circuit); 
the digital PHY circuit generates a second output signal according to the first output signal (see annotated Fig. 1 above – PHY circuit as labeled above generates a signal with the FFT circuit 15 that is provided to the transfer function processing circuit 24), and transmits the second output signal to the BIST circuit (see annotated Fig. 1 above – output signal of FFT circuit 15 is provided to the transfer function processing circuit 24); and 
the BIST circuit generates one or more test results according to the second output signal (see annotated Fig. 1 above and para [0078] – transfer function processing unit 24 takes as input the output of the FFT unit 15 to determine the resonance frequency Fr and the quality factor Q), to determine whether the AFE circuit passes the test (see annotated Fig. 1 above and para [0080] – the resonance frequency Fr and the quality factor Q are compared to predetermined tolerance thresholds by comparison unit 25 and a decision regarding whether the antenna 11 passed the test is provided by decision unit 26); 
wherein the first input signal and the second output signal are signals in frequency domain (see annotated Fig. 1 above and para [0062-0067] – signal provided to IFFT 6 of PHY layer is frequency domain and output signal of FFT 15 is also frequency domain), and the second input signal and the first output signal are signals in time domain (see annotated Fig. 1 above and para [0062-0067] – second input signal provided to antenna AFE is a time domain signal and the input to the FFT circuit 15 is a time domain signal).
Regarding claim 8, Dhayni teaches (Fig. 1) the BIST circuit of claim 7, further comprising:
a transmission interface circuit, coupled to the CCU, wherein the CCU receives setting parameters and one or more determination conditions from outside through the transmission interface circuit (see claim 8 – memory which stores and provides the computer program, which correspond to conditions “outside”, to the data-processing unit); 
a signal generator (see annotated Fig.1 - generator that generates signal S0 is considered the signal generator), coupled to the CCU, wherein the CCU controls the signal generator to generate the first input signal according to the setting parameters (see claim 1 and 8 – according to claim 8, the data-processing unit executes the method according to the computer program and the method as recited in claim 1 includes providing the stimulus input considered to correspond to S0); and a confirmation circuit, coupled to the CCU, wherein the CCU transmits the one or more determination conditions to the confirmation circuit, and controls the confirmation circuit to determine whether the AFE circuit passes the test according to the one or more determination conditions and the one or more test results (see annotated Fig. 1 and claims 1 and 8 – BIST circuit labeled above includes comparison unit 25 and decision unit 26 which for determination of whether antenna passes test per para [0078-0080] and claim 1 and 8).
Regarding claim 9, Dhayni teaches (Fig. 1) the BIST circuit of claim 8, wherein the confirmation circuit generates a notification signal in response to a condition that at least one of the one or more test results failing to pass a corresponding determination condition, to indicate failure of the test (see annotated Fig. 1 above – comparison unit 25 generates a output signal which is the result of the comparison which threshold values per para [0080]).
Regarding claim 11, Dhayni teaches (Fig. 1) a self-test method of a system chip (see claim 1 – method of testing; Also see para [0042] – invention directed toward self-test performed on-chip.  Also see para [0094] – BIST mechanism is fully on chip.  ), comprising:
inputting setting parameters and one or more determination conditions of a test on an analog front end (AFE) circuit within the system chip to a built-in self-test (BIST) circuit (see claim 8 – computer program comprising program instructions for performing test of claim 1 is considered the input of settings regarding testing.  See annotated Fig. 1 above - antenna and matching circuit 11 considered the claimed AFE and BIST circuit is labeled.) ;
utilizing the BIST circuit to generate a first input signal (see annotated Fig.1  above – signal S0 is inserted in transmission change.),and transmit the first input signal to a digital physical layer (PHY) circuit (see annotated Fig. 1 above – signal S0 is transmitted to PHY layer);
utilizing the digital PHY circuit to generate a second input signal according to the first input signal (see annotated Fig. 1 above – PHY layer as labeled above performs IFFT and DAC processes to generate a second signal provided to the antenna 11.  Also see para [0059]), and transmit the second input signal to the AFE circuit (see annotated Fig. 1 above – signal from PHY circuit labeled above is provided to antenna circuit 11 labeled as the AFE); 
utilizing the AFE circuit to generate a first output signal according to the second output signal (see annotated Fig. 1 above – signal received at ADC 12 is considered the first output signal), and transmit the first output signal to the digital PHY circuit; utilizing the digital PHY circuit to generate a second output signal according to the first output signal, and transmits the second output signal to the BIST circuit (see annotated Fig. 1 above – signal is received by ADC 12 of the labeled PHY circuit); and 
utilizing the BIST circuit to generate one or more test results according to the second output signal (see annotated Fig. 1 above and para [0078] – transfer function processing unit 24 takes as input the output of the FFT unit 15 to determine the resonance frequency Fr and the quality factor Q), to determine whether the AFE circuit passes the test (see annotated Fig. 1 above and para [0080] – the resonance frequency Fr and the quality factor Q are compared to predetermined tolerance thresholds by comparison unit 25 and a decision regarding whether the antenna 11 passed the test is provided by decision unit 26);  
wherein the first input signal and the second output signal are signals in frequency domain (see annotated Fig. 1 above and para [0062-0067] – signal provided to IFFT 6 of PHY layer is frequency domain and output signal of FFT 15 is also frequency domain) , and the second input signal and the first output signal are signals in time domain (see annotated Fig. 1 above and para [0062-0067] – second input signal provided to antenna AFE is a time domain signal and the input to the FFT circuit 15 is a time domain signal).
Regarding claim 12, Dhayni teaches (Fig. 1) the self-test method of claim 11, further comprising:
generating a notification signal in response to a condition that at least one of the one or more test results fails to pass a corresponding determination condition, to indicate failure of the test (see annotated Fig. 1 above – comparison unit 25 generates an output signal which is the result of the comparison which threshold values per para [0080]).
Regarding claim 13, Dhayni teaches (Fig. 1) the self-test method of claim 11, wherein the step of generating the second input signal according to the first input signal comprises:
transforming the first input signal into a transformed input signal in time domain (see annotated Fig. 1 above – Inverse Fast Fourier Transform (IFFT) circuit 6 for transforming signal to time domain. Also see para [0062-0067]); and
performing up-sampling on the transformed input signal to generate the second input signal (see annotated Fig. 1 above – cyclic extension addition unit 7).
Regarding claim 14, Dhayni teaches (Fig. 1) the self-test method of claim 11, wherein the step of generating the second output signal according to the first output signal comprises:
performing down-sampling on the first output signal to generate a down-sampled signal (see annotated Fig. 1 above – cyclic extension remover unit 13); and
transforming the down-sampled signal into the second output signal in frequency domain (see annotated Fig. 1 – Fast Fourier Transform (FFT) circuit 15.  Also see para [0062-0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhayni US 2015/0180595 (Dhayni) in view of Chung et al. US 2016/0204881 (Chung).
Regarding claim 6, Dhayni teaches (Figs. 1) the system chip of claim 1, but does not explicitly teach wherein the one or more test results comprise a signal power to noise power ratio (SNR).
Chung teaches the one or more test results comprise a signal power to noise power ratio (SNR) (see para [0050] – test analyzer 208A implements a noise power estimator to calculate noise power or signal to noise ration SNR of the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dhayni to be configured to calculate the signal power to noise ratio as taught by Chung as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to determine another metric of the quality of the antenna connection as is known in the art.
Regarding claim 10, Dhayni teaches (Fig. 1) the BIST circuit of claim 7, but does not teach wherein the one or more test results comprise a signal power to noise power ratio (SNR).
Chung teaches the one or more test results comprise a signal power to noise power ratio (SNR) (see para [0050] – test analyzer 208A implements a noise power estimator to calculate noise power or signal to noise ration SNR of the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by Dhayni to be configured to calculate the signal power to noise ratio as taught by Chung as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to determine another metric of the quality of the antenna connection as is known in the art.
Regarding claim 15, Dhayni teaches (Fig. 1) the self-test method of claim 11, but does not explicitly teach wherein the one or more test results comprise a signal power to noise power ratio (SNR).
Chung teaches the one or more test results comprise a signal power to noise power ratio (SNR) (see para [0050] – test analyzer 208A implements a noise power estimator to calculate noise power or signal to noise ration SNR of the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Dhayni to be configured to calculate the signal power to noise ratio as taught by Chung as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to determine another metric of the quality of the antenna connection as is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/           Primary Examiner, Art Unit 2868